✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                                                                                      DISTRICT OF                                    Massachusetts



                                      USA
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
                            Zaosong Zheng                                                                              Case Number: 19-mj-40532

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
 Hennessy                                                           Tolkoff, B.                                               Kelley, B.
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
 12/18/19                                                           Digital                                                   King. D.
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

                     12/18/2019                                     Witness: Kara Spice




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                     Page 1 of    1   Pages
